Exhibit 10.2

 

--------------------------------------------------------------------------------

CORPORATE AGREEMENT

by and between

FBR CAPITAL MARKETS CORPORATION

and

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC.

dated as of July 20, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

RECITALS

   1

AGREEMENTS

   2

ARTICLE I DEFINITIONS

   2

1.1.

   Definitions    2

1.2.

   Internal References    6

ARTICLE II CERTAIN COVENANTS AND AGREEMENTS

   6

2.1.

   No Violations    6

2.2.

   Access to Information    7

2.3.

   Intercompany Transactions    8

2.4.

   Actions Requiring Consent    8

ARTICLE III CORPORATE OPPORTUNITIES AND CONFLICTS OF INTEREST

   8

3.1.

   General    8

3.2.

   Business Activities    9

3.3.

   Corporate Opportunities    9

3.4.

   FBR Capital Markets Entities and FBR Group Entities    10

3.5.

   Notice    11

ARTICLE IV INDEMNIFICATION FOR LIABILITIES

   11

4.1.

   FBR Capital Markets Indemnification of the FBR Group Entities for Certain
Liabilities    11

4.2.

   FBR Group Indemnification of FBR Capital Markets Entities for Certain
Liabilities    11

4.3.

   Third-Party Rights; Tax Benefits    12

4.4.

   Notice and Payment of Claims    12

4.5.

   Notice and Defense of Third-Party Claims    12

4.6.

   Contribution    13

ARTICLE V OPTION

   13

5.1.

   Option    13

5.2.

   Notice    14

5.3.

   Option Exercise and Payment    14

5.4.

   Effect of Failure to Exercise    15

5.5.

   The Offering    15

5.6.

   Termination of Option    15

ARTICLE VI TERM

   15

ARTICLE VII MISCELLANEOUS

   15

 

(i)



--------------------------------------------------------------------------------

7.1.

   Limitation of Liability    15

7.2.

   Subsidiaries    15

7.3.

   Amendments    16

7.4.

   Severability    16

7.5.

   Notices    16

7.6.

   Further Assurances    17

7.7.

   Counterparts    17

7.8.

   Governing Law    17

7.9.

   Entire Agreement    17

7.10.

   Successors    17

7.11.

   Specific Performance    17

 

(ii)



--------------------------------------------------------------------------------

CORPORATE AGREEMENT

THIS CORPORATE AGREEMENT (“Agreement”) is entered into as of July 20, 2006 by
and between FBR CAPITAL MARKETS CORPORATION, a Virginia corporation (“FBR
Capital Markets”) and FRIEDMAN, BILLINGS, RAMSEY GROUP, INC., a Virginia
corporation (“FBR Group”).

RECITALS

A. FBR TRS Holdings, Inc. (“FBR TRS”), which is a wholly-owned subsidiary of FBR
Group, currently owns 1,000 shares of common stock, $0.001 par value per share
(“Common Stock”), of FBR Capital Markets, which represents all of the issued and
outstanding shares Common Stock; and

B. FBR TRS has agreed in a contribution agreement dated as of the date hereof
(the “Contribution Agreement”) to contribute to FBR Capital Markets all of the
issued and outstanding shares of capital stock of the following wholly-owned
subsidiaries of FBR TRS (the “Contributed Entities” and each, individually, a
“Contributed Entity”) in exchange for an additional 45,999,000 shares of Common
Stock of FBR Capital Markets:

 

  (i) FBR Asset Management Holdings, Inc.; a Virginia corporation; and

 

  (ii) FBR Capital Markets Holdings, Inc., a Delaware corporation; and

C. Concurrently with the execution and delivery by the parties of this
Agreement, FBR Capital Markets is issuing and selling in a private offering
12,066,667 shares of Common Stock, plus up to an additional 1,810,000 shares of
Common Stock to cover additional allotments, if any, pursuant to the terms and
conditions of that certain Purchase/Placement Agreement, dated as of July 14,
2006, by and between FBR Capital Markets and Friedman, Billings, Ramsey & Co.,
Inc. (“FBR & Co.”), as well as an additional 5,266,667 shares of Common Stock,
subject to adjustment in certain circumstances, in a concurrent private
placement to affiliates of Crestview Partners. The private offering and
concurrent private placement described in the preceding sentence are referred to
as the “Offering.” Following completion of the Offering, FBR TRS will own
46,000,000 shares of Common Stock representing approximately 72.6% of the issued
and outstanding shares of Common Stock (or 70.6% if the initial
purchaser/placement agent’s additional allotment option in the Offering is
exercised in full); and

D. The parties desire to enter into this Agreement to set forth certain
arrangements regarding: (i) certain covenants and agreements regarding the
conduct of FBR Capital Markets’ business; (ii) treatment of potential corporate
opportunities and conflicts of interest between FBR Capital Markets and FBR
Group; and (iii) FBR Group’s rights to purchase additional shares of Common
Stock upon any issuance by FBR Capital Markets of shares of Common Stock to any
person in order to permit FBR Group to maintain its beneficial ownership
percentage interest in FBR Capital Markets at approximately 72.6% (or
approximately 70.6% if the initial purchaser/placement agent’s additional
allotment option in the Offering is exercised in full).



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, FBR Capital Markets and FBR Group, for
themselves and their successors and assigns, hereby agree as follows:

ARTICLE I

DEFINITIONS

 

1.1. Definitions.

As used in this Agreement, the following terms will have the following meanings,
applicable both to the singular and the plural forms of the terms described:

“Action” means any claim, suit, action, arbitration, inquiry, investigation or
other proceeding of any nature (whether criminal, civil, legislative,
administrative, regulatory, prosecutorial or otherwise) by or before any
arbitrator or Governmental Entity.

“Affiliate” means, with respect to a given Person, any Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to vote a majority of
the securities having voting power for the election of directors (or other
Persons acting in similar capacities) of such Person or otherwise to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

“Agreement” has the meaning ascribed in the preamble hereto, as such agreement
may be amended and supplemented from time to time in accordance with its terms.

“Applicable Stock” means at any time the (i) shares of Common Stock beneficially
owned by FBR Group (through FBR TRS) that are owned on the date hereof following
completion of the transactions contemplated under the Contribution Agreement,
plus (ii) any shares of Common Stock that are issued to FBR TRS in any
reclassification, share combination, share subdivision, share dividend, share
exchange, merger, consolidation or similar transaction or event in respect of
shares described in clause (i) plus (iii) any shares of Common Stock issued to
FBR TRS as a result any exercise by FBR Group of the Option.

“Common Stock” has the meaning ascribed in the preamble hereto.

“Contributed Entities” has the meaning ascribed in the preamble hereto.

“Contribution Agreement” has the meaning ascribed in the preamble hereto.

“Contributed Entities Liabilities” means any and all Liabilities relating to any
event or set of facts that occurred or existed prior to the Offering Date (i) of
or in any way relating, in whole or in part, to any Contributed Entity or any of
its Subsidiaries that is in existence at the Offering Date or (ii) as a result
of or in connection with the conduct of, in connection with or in any way

 

2



--------------------------------------------------------------------------------

relating to, in whole or in part, the businesses and operations of any
Contributed Entity or any of its Subsidiaries that is in existence at the
Offering Date or the ownership or use of assets or property in connection
therewith.

“Contributed Entity” has the meaning ascribed in the preamble hereto.

“FBR Capital Markets” has the meaning ascribed in the preamble hereto.

“FBR Capital Markets Articles” means the articles of incorporation of FBR
Capital Markets, as amended from time to time.

“FBR Capital Markets Board” means the Board of Directors of FBR Capital Markets.

“FBR Capital Markets Entities” means FBR Capital Markets and all of its
Subsidiaries, including the Contributed Entities and each of their direct or
indirect subsidiaries as of the Offering Date; and “FBR Capital Markets Entity”
shall mean any of the FBR Capital Markets Entities.

“FBR Capital Markets Entities Liabilities” means, except as otherwise
specifically provided in any Transaction Document, all Liabilities, arising on
or after the Offering Date, (i) of or in any way relating, in whole or in part,
to any FBR Capital Markets Entity or (ii) arising from the conduct of, in
connection with or in any way relating to, in whole or in part, the businesses
and operations of the FBR Capital Markets Entities or the ownership or use of
assets or property in connection therewith. Notwithstanding the foregoing, “FBR
Capital Markets Entities Liabilities” shall exclude (i) all Contributed Entities
Liabilities, (ii) all Liabilities for Taxes of the FBR Capital Markets Entities
(because the Tax Sharing Agreement will govern those Liabilities); (iii) all
Liabilities of the FBR Capital Markets Entities pursuant to the Services
Agreement (because the Services Agreement will govern those Liabilities);
(iv) all Liabilities of the FBR Capital Markets Entities pursuant to the
Management Services Agreement (because the Management Services Agreement will
govern those Liabilities), (v) all Liabilities of the FBR Capital Markets
Entities pursuant to the License Agreement( because the License Agreement will
govern those Liabilities) and (v) all Liabilities of the FBR Capital Markets
Entities pursuant to the Registration Rights Agreement (because the Registration
Rights Agreement will govern those Liabilities).

“FBR Capital Markets Indemnitee” has the meaning ascribed thereto in
Section 4.3.

“FBR Group” has the meaning ascribed in the preamble hereto.

“FBR Group Articles” means the articles of incorporation of FBR Group, as
amended from time to time.

“FBR Group Board” means the Board of Directors of FBR Group.

“FBR Group Entities” means FBR Group and Subsidiaries of FBR Group including but
not limited to FBR TRS and its Subsidiaries (other than Subsidiaries that
constitute FBR Capital Markets Entities) and “FBR Group Entity” shall mean any
of the FBR Group Entities.

 

3



--------------------------------------------------------------------------------

“FBR Group Entities Liabilities” means, except as otherwise specifically
provided in any Transaction Document, all Liabilities relating to any event or
set of facts that occurred, occur, existed or exist, whether arising before, at
or after the Offering Date, of or in any way relating, in whole or in part, to
or involving in an way any FBR Group Entity or arising from the conduct of, in
connection with or in any way relating to, in whole or in part, the businesses
and operations of the FBR Group Entities or the ownership or use of assets or
property in connection therewith. Notwithstanding the foregoing, “FBR Group
Entities Liabilities” shall exclude (i) Liabilities for Taxes of the FBR Group
Entities (because the Tax Sharing Agreement will govern those Liabilities);
(ii) all Liabilities of the FBR Group Entities pursuant to the Services
Agreement (because the Services Agreement will govern those Liabilities;
(iii) all Liabilities of the FBR Group Entities pursuant to the License
Agreement (because the License Agreement will govern those Liabilities) and
(iv) all Liabilities of the FBR Group Entities pursuant to the Management
Services Agreement (because the Management Services Agreement will govern those
Liabilities).

“FBR TRS” has the meaning ascribed in the preamble hereto.

“FBR TRS Articles” means the articles of incorporation of FBR TRS, as amended
from time to time.

“FBR TRS Board” means the Board of Directors of FBR TRS.

“FBR TRS Ownership Reduction” means any decrease at any time in the Ownership
Percentage to less than 50%.

“Finally Determined” means, with respect to any Action, threatened Action or
other matter, that the outcome or resolution of that Action, threatened Action
or matter has either (i) been decided by an arbitrator or Governmental Entity of
competent jurisdiction by judgment, order, award or other ruling or (ii) has
been settled or voluntarily dismissed and, in the case of each of clauses
(i) and (ii), the claimants’ rights to maintain that Action, threatened Action
or other matter have been finally adjudicated, waived, discharged or
extinguished, and that judgment, order, ruling, award, settlement or dismissal
(whether mandatory or voluntary, but if voluntary that dismissal must be final,
binding and with prejudice as to all claims specifically pleaded in that Action)
is subject to no further appeal, vacatur proceeding or discretionary review.

“Governmental Entity” means any government or any state, department or other
political subdivision thereof, or any governmental body, agency, authority
(including, but not limited to, any central bank or taxing authority) or
instrumentality (including, but not limited to, any court, tribunal or grand
jury) exercising executive, prosecutorial, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Indemnified Party” has the meaning ascribed thereto in Section 4.4

“Indemnifying Party” has the meaning ascribed thereto in Section 4.4.

“Information” has the meaning ascribed thereto in Section 2.2(a).

 

4



--------------------------------------------------------------------------------

“Issuance Event” has the meaning ascribed thereto in Section 5.2.

“Issuance Event Date” has the meaning ascribed thereto in Section 5.2.

“Liabilities” means any and all claims, debts, liabilities, assessments, fines,
penalties, damages, losses, disgorgements and obligations, of any kind,
character or description (whether absolute, contingent, matured, not matured,
liquidated, unliquidated, accrued, known, unknown, direct, indirect, derivative
or otherwise) whenever arising, including, but not limited to, all costs and
expenses relating thereto (including, but not limited to, all expenses of
investigation, all attorneys’ fees and all out-of-pocket expenses in connection
with any Action or threatened Action).

“License Agreement” means the License Agreement, dated as of the Offering Date,
by and between FBR Group and FBR Capital Markets.

“Management Services Agreement” means the Management Services Agreement, dated
as of the Offering Date, by and between FBR Group and FBR Capital Markets.

“Offering” has the meaning ascribed in the preamble hereto.

“Offering Date” means the date of closing of the initial sale of shares Common
Stock in the Offering.

“Offering Memorandum” means, in connection with the Offering, both (i) the
preliminary offering memorandum, subject to completion, dated June 23, 2006 and
(ii) the final offering memorandum, July [ ], 2006.

“Option” has the meaning ascribed thereto in Section 5.1.

“Option Notice” has the meaning ascribed thereto in Section 5.2.

“Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the next highest thousandth of a percent, whose
numerator is the number of shares of the Applicable Stock and whose denominator
is the number of outstanding shares of Common Stock of FBR Capital Markets;
provided, however, that any shares of Common Stock issued by FBR Capital Markets
in violation of its obligations under Article V of this Agreement shall not be
deemed outstanding for the purpose of determining the Ownership Percentage.

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, Government Entity (and
any department or agency thereof) or other entity.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Offering Date, by and between FBR Capital Markets and Friedman,
Billings, Ramsey & Co., Inc.

 

5



--------------------------------------------------------------------------------

“Representative” shall mean, with respect to any Person, each of such Person’s
directors, officers, employees, representatives, attorneys, accountants,
advisors and agents, and each of the heirs, executors and assigns of any of the
foregoing.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute.

“Services Agreement” means the Services Agreement, dated as of the Offering
Date, by and among FBR Capital Markets, Friedman, Billings, Ramsey & Co., Inc.
and FBR Group.

“Subsidiary” means, as to any Person, any corporation, association, partnership,
joint venture or other business entity of which more than 50% of the voting
capital stock or other voting ownership interests is owned or controlled,
directly or indirectly, by such Person or by one or more of the Subsidiaries of
such Person or by a combination thereof. “Subsidiary,” when used with respect to
FBR TRS or FBR Capital Markets, shall also include any other entity affiliated
with FBR TRS or FBR Capital Markets, as the case may be, that FBR TRS and FBR
Capital Markets may hereafter agree in writing shall be treated as a
“Subsidiary” for the purposes of this Agreement.

“Tax” has the meaning assigned to that term in the Tax Sharing Agreement.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the
Offering Date, by and among FBR Capital Markets, FBR TRS and FBR Group.

“Transaction Documents” means this Agreement, the Tax Sharing Agreement, the
Services Agreement, the License Agreement and the Management Services Agreement,
and the exhibits and schedules to those agreements.

 

1.2. Internal References.

Unless the context indicates otherwise, references to Articles, Sections and
paragraphs shall refer to the corresponding articles, sections and paragraphs in
this Agreement and references to the parties shall mean the parties to this
Agreement.

ARTICLE II

CERTAIN COVENANTS AND AGREEMENTS

 

2.1. No Violations.

(a) FBR Capital Markets covenants and agrees that it will not take any action or
enter into any commitment or agreement that may reasonably be anticipated to
result, with or without notice and with or without lapse of time or otherwise,
in a contravention or event of default by any FBR Group Entity or FBR TRS Entity
of: (i) any provisions of applicable law or regulation; (ii) any provision of
the FBR TRS Articles or bylaws and the FBR Group Articles or bylaws;

 

6



--------------------------------------------------------------------------------

(iii) any credit agreement or other material instrument binding upon either FBR
TRS or FBR Group in effect as of the date of this Agreement; or (iv) any
judgment, order or decree, in effect as of the date of this Agreement, of any
Governmental Entity having jurisdiction over FBR TRS, FBR Group or any of their
assets.

(b) Each of FBR TRS and FBR Group covenants and agrees that it will not take any
action or enter into any commitment or agreement that may reasonably be
anticipated to result, with or without notice and with or without lapse of time
or otherwise, in a contravention or event of default by any FBR Capital Markets
Entity of: (i) any provisions of applicable law or regulation; (ii) any
provision of the FBR Capital Markets Articles or bylaws; (iii) any credit
agreement or other material instrument binding upon FBR Capital Markets in
effect as of the date of this Agreement; or (iv) any judgment, order or decree,
in effect as of the date of this Agreement, of any Governmental Entity having
jurisdiction over FBR Capital Markets or any of its assets.

(c) Each of FBR Capital Markets and FBR Group agrees to provide to the others
any information and documentation requested by the others for the purpose of
evaluating and ensuring compliance with Sections 2.1(a) and 2.1(b) hereof.

(d) Notwithstanding the foregoing Sections 2.1(a), 2.1(b) and 2.1(c), nothing in
this Agreement is intended to limit or restrict in any way FBR TRS’s rights as a
shareholder of FBR Capital Markets.

 

2.2. Access to Information.

(a) FBR Group and FBR Capital Markets, subject to compliance by each other,
their respective Subsidiaries and all of their designated Representatives with
the provisions of this Section 2.2, shall afford to each other and to each
other’s authorized accountants, counsel and other designated Representatives
reasonable access and duplicating rights (with copying costs to be borne by the
requesting party) during normal business hours to all books and records and
documents, communications, items and matters (collectively, “Information”)
within the knowledge, possession or control of the other party or any FBR Group
Entity or FBR Capital Markets Entity relating to their respective businesses
insofar as such access is (i) reasonably required by FBR Group or FBR Capital
Markets or any FBR Group Entity or FBR Capital Markets Entity, as the case may
be, for the purpose of performing their respective obligations under this
Agreement or any other agreement between or among the parties, and
(ii) permitted by law (and shall use reasonable efforts to cause Persons or
firms possessing relevant Information to give similar access).

(b) Except as required by law, regulation or legal or judicial process, FBR
Group agrees that neither it nor any FBR Group Entity nor any of their
respective directors, officers or employees will without the prior written
consent of FBR Capital Markets disclose to any Person any material, non-public
information concerning the business or affairs of FBR Capital Markets or any FBR
Capital Markets Entity acquired from any director, officer or employee of FBR
Capital Markets or any FBR Capital Markets Entity (including any director,
officer or employee of FBR Capital Markets or any FBR Capital Markets Entity who
is also a director, officer or employee of FBR Group or any FBR Group Entity).

 

7



--------------------------------------------------------------------------------

(c) Except as required by law, regulation or legal or judicial process, FBR
Capital Markets agrees that neither it nor any FBR Capital Markets Entity nor
any of their respective directors, officers or employees will, without the prior
written consent of FBR Group, disclose to any Person any material, non-public
information concerning the business or affairs of FBR Group or any FBR Group
Entity acquired from any director, officer or employee of FBR Group or any FBR
Group Entity (including any director, officer or employee of FBR Group or any
FBR Group Entity who is also a director, officer or employee of FBR Capital
Markets or any FBR Capital Markets Entity).

 

2.3. Intercompany Transactions.

All material intercompany transactions between any FBR Capital Markets Entity
and any FBR Group Entity, including any amendments to this Agreement, the
Services Agreement, the Management Services Agreement, the Tax Sharing
Agreement, the License Agreement or any other agreement between any FBR Capital
Markets Entity, on the one hand, and any FBR Group Entity, on the other hand,
will be subject to the approval of the Audit Committee of the FBR Capital
Markets Board.

 

2.4. Actions Requiring Consent.

(a) FBR Capital Markets must obtain FBR Group’s written consent before:

(i) entering into any agreement or arrangement that binds or purports to bind
any FBR GroupEntity or contains provisions that trigger a default or require a
material payment when FBR Group exercises any of its rights under this
Agreement;

(ii) declaring any extraordinary dividend or making any other extraordinary
distribution to the holders of the Common Stock; or

(iii) issuing any shares of Common Stock or securities convertible into or
exercisable for Common Stock except for shares of Common Stock issued or granted
to employees of the FBR Capital Markets Entities pursuant to the terms of any
stock option or other executive or employee benefit or compensation plan.

(b) FBR Group may assign all or any portion of its rights under this Section 2.4
to any transferee of shares of Common Stock previously held by FBR TRS. The
assignee of these rights may exercise the rights only to the extent that and so
long as such transferee owns or has the right to acquire more than 50% of the
then outstanding Common Stock.

ARTICLE III

CORPORATE OPPORTUNITIES AND CONFLICTS OF INTEREST

 

3.1. General.

In anticipation that FBR Capital Markets will cease to be a direct, wholly-owned
subsidiary of FBR TRS, but that FBR TRS will remain a substantial shareholder of
FBR Capital Markets, and in anticipation that the FBR Capital Markets Entities
and the FBR Group Entities

 

8



--------------------------------------------------------------------------------

may engage in the same or similar activities or lines of business and have an
interest in the same areas of corporate opportunity, and in recognition of the
benefits to be derived by each of FBR Capital Markets and FBR Group through
their continued contractual, corporate and business relations, the provisions of
this Article III are set forth to regulate and define the conduct of certain
affairs each party and its respective officers and directors, and the powers,
rights, duties and liabilities of each party and its respective directors and
shareholders in connection therewith.

 

3.2. Business Activities.

(a) FBR Group shall have no duty to refrain from: (i) engaging in the same or
similar activities or lines of business as the FBR Capital Markets Entities;
(ii) doing business with any customer or client of any FBR Capital Markets
Entity; and (iii) employing or engaging any officer or employee of any FBR
Capital Markets Entity, and no officer or director thereof (except as provided
in Section 3.3) shall be liable to any FBR Capital Markets Entity or its
shareholders for breach of any fiduciary duty by reason of any such activities
of the FBR Group Entities.

(b) FBR Capital Markets shall have no duty to refrain from: (i) engaging in the
same or similar activities or lines of business as the FBR Group Entities;
(ii) doing business with any customer or client of any FBR Group Entity; and
(iii) employing or engaging any officer or employee of any FBR Group Entity, and
no officer or director thereof (except as provided in Section 3.3) shall be
liable to any FBR Group Entity or their shareholders for breach of any fiduciary
duty by reason of any such activities of the FBR Capital Markets Entities.

 

3.3. Corporate Opportunities.

(a) In the event that a director or officer of FBR Capital Markets who is also a
director or officer of FBR Group acquires knowledge of a potential transaction
or matter that may be a corporate opportunity for either or both of FBR Capital
Markets and/or FBR Group, such director or officer of FBR Capital Markets shall
have fully satisfied and fulfilled the fiduciary duty of such director or
officer to FBR Capital Markets and its shareholders and to FBR Group and its
shareholders, as applicable, with respect to such corporate opportunity if such
director or officer acts in a manner consistent with the following policy:

(i) If any officer or director of FBR Capital Markets who also serves as an
officer or director of FBR Group becomes aware of a potential transaction
related to the asset management business, investment banking business or sales,
trading and institutional brokerage business (as each such business is described
in the Offering Memorandum) that may represent a corporate opportunity for FBR
Capital Markets and FBR Group, such officer or director has no duty to present
that opportunity to FBR Group; and FBR Capital Markets will have the sole right
to pursue the transaction if the FBR Capital Markets Board so determines.

(ii) If any officer or director of FBR Capital Markets who also serves as an
officer or director of FBR Group becomes aware of any potential transaction not
described in clause (i) above that may represent a corporate opportunity for
either FBR Capital Markets and FBR Group, such officer or director will have a
duty to present that

 

9



--------------------------------------------------------------------------------

opportunity to FBR Group; and FBR Group will have the sole right to pursue the
transaction if the FBR Group Board so determines.

(iii) If any officer or director of FBR Capital Markets who also serves as an
officer or director of FBR Group, or any officer or director of FBR Capital
Markets who also serves as an officer or director of FBR Capital Markets,
becomes aware of any potential opportunity to invest as a principal, for
investment purposes only and not for strategic purposes, in the securities of a
third party issuer that is an existing or potential investment banking client of
FBR Capital Markets (a “Merchant Banking Opportunity”), such Merchant Banking
Opportunity shall be deemed to represent a corporate opportunity for both FBR
Capital Markets and FBR Group and such officer or director shall have a duty to
present the Merchant Banking Opportunity to both FBR Capital Markets and FBR
Group. If either FBR Group or FBR Capital Markets determines to invest in the
Merchant banking Opportunity, then FBR Group shall be required to purchase 50%
of the Merchant Banking Opportunity and FBR Capital Markets shall be required to
purchase 50% of the Merchant Banking Opportunity; provided, however, that (x) if
a majority of a committee of at least three of the independent members of the
Board of Directors of FBR Group determines to purchase less than or none of the
50% portion of such Merchant Banking Opportunity that FBR Group is required to
purchase, then FBR Capital Markets shall have the right to purchase that portion
of the Merchant Banking Opportunity that FBR Group elects not to purchase and
(y) if a majority of a committee of at least three of the independent members of
the Board of Directors of FBR Capital Markets determines to purchase less than
or none of the 50% portion of such Merchant Banking Opportunity that FBR Capital
Markets is required to purchase, FBR Group shall have the right to purchase that
portion of the Merchant Banking Opportunity that FBR Capital Markets elects not
to purchase.

(b) If any officer or director of FBR Capital Markets who does not serve as an
officer or director of FBR Group becomes aware of a potential transaction that
may represent a corporate opportunity for FBR Capital Markets and FBR Group,
neither FBR Capital Markets nor such officer or director has a duty to present
that opportunity to FBR Group; and FBR Capital Markets may pursue the
transaction if the FBR Capital Markets Board so determines.

(c) If any officer or director of FBR Group who does not serve as an officer or
director of FBR Capital Markets becomes aware of a potential transaction that
may represent a corporate opportunity for FBR Capital Markets and FBR Group,
neither FBR Group nor such officer or director has a duty to present that
opportunity to FBR Capital Markets; and FBR Group may pursue the transaction if
the FBR Group Board so determines.

 

3.4. FBR Capital Markets Entities and FBR Group Entities.

For purposes of this Article III only, the term “FBR Capital Markets” shall
include any FBR Capital Markets Entity and the term “FBR Group” shall include
any FBR Group Entity.

 

10



--------------------------------------------------------------------------------

3.5. Notice.

Any Person purchasing or otherwise acquiring any interest in shares of the
Common Stock shall be deemed to have notice of and to have consented to the
provisions of this Article III.

ARTICLE IV

INDEMNIFICATION FOR LIABILITIES

 

4.1. FBR Capital Markets Indemnification of the FBR Group Entities for Certain
Liabilities.

(a) Subject to Section 4.4, on and after the Offering Date, FBR Capital Markets
shall indemnify and hold harmless each FBR Group Entity and their respective
directors, officers and employees (each, an “FBR Group Indemnitee”) from and
against any and all Liabilities incurred or suffered by any FBR Group Indemnitee
arising out of (i) any and all FBR Capital Markets Entities Liabilities and
(ii) the breach by any FBR Capital Markets Entity of any obligation under this
Agreement.

(b) Subject to Section 4.4, FBR Capital Markets shall indemnify and hold
harmless each FBR Group Indemnitee from and against any and all Liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained in any document filed with the SEC by any FBR Group Entity pursuant to
the Securities Act or the Securities Exchange Act, or caused by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
those Liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information that is either furnished to
any FBR Group Indemnitee by any FBR Capital Markets Entity or incorporated by
reference by any FBR Group Indemnitee from any filings made by any FBR Capital
Markets Entity with the SEC under the Securities Act or the Securities Exchange
Act, if that statement or omission was made or occurred after the Offering Date.

 

4.2. FBR Group Indemnification of FBR Capital Markets Entities for Certain
Liabilities.

(a) Subject to Section 4.4, on and after the Offering Date, FBR Group shall
indemnify and hold harmless each FBR Capital Markets Indemnitee from and against
any and all Liabilities incurred or suffered by any FBR Capital Markets
Indemnitee arising out of (i) any and all FBR Group Entities Liabilities and any
Contributed Entities Liabilities and (ii) the breach by any FBR Group Entity of
any obligation under this Agreement.

(b) Subject to Section 4.4, FBR Group shall indemnify and hold harmless each FBR
Capital Markets Indemnitee from and against any and all Liabilities caused by
any untrue statement or alleged untrue statement of a material fact contained in
any document filed with the SEC by any FBR Capital Markets Entity pursuant to
the Securities Act or the Securities Exchange Act, or caused by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
those Liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based

 

11



--------------------------------------------------------------------------------

upon information that is either furnished to any FBR Capital Markets Indemnitee
by any FBR Group Entity or incorporated by reference by any FBR Capital Markets
Indemnitee from any filings made by any FBR Group Entity with the SEC under the
Securities Act or the Securities Exchange Act, if that statement or omission was
made or occurred after the Offering Date.

 

4.3. Third-Party Rights; Tax Benefits.

Any indemnification pursuant to Sections 4.1 through 4.2 shall be paid net of
any tax benefit to the Indemnified Party attributable to the relevant payment.
It is expressly agreed that no insurer or any other third party shall be
(i) entitled to a benefit (as a third-party beneficiary or otherwise) that it
would not be entitled to receive in the absence of Sections 4.1 through 4.2,
(ii) relieved of the responsibility to pay any claims to which it is obligated
or (iii) entitled to any subrogation rights with respect to any obligation under
Sections 4.1 through 4.2.

 

4.4. Notice and Payment of Claims.

If any FBR Group Indemnitee or FBR Capital Markets Indemnitee (the “Indemnified
Party”) determines that it is or may be entitled to indemnification by any party
(the “Indemnifying Party”) under Article IV of this Agreement (other than in
connection with any Action subject to Section 4.5), the Indemnified Party shall
deliver to the Indemnifying Party a written notice specifying, to the extent
reasonably practicable, the basis for its claim for indemnification and the
amount for which the Indemnified Party reasonably believes it is entitled to be
indemnified. Within 30 days after receipt of that notice, the Indemnifying Party
shall pay the Indemnified Party that amount in cash or other immediately
available funds unless the Indemnifying Party objects to the claim for
indemnification or the amount of the claim. If the Indemnifying Party does not
give the Indemnified Party written notice objecting to that indemnity claim and
setting forth the grounds for the objection(s) within that 30-day period, the
Indemnifying Party shall be deemed to have acknowledged its liability for that
claim and the Indemnified Party may exercise any and all of its rights under
applicable law to collect that amount. If there is a timely objection by the
Indemnifying Party, the Indemnifying Party shall pay to the Indemnified Party in
cash the amount, if any, that is Finally Determined to be required to be paid by
the Indemnifying Party in respect of that indemnity claim within 15 days after
that indemnity claim has been so Finally Determined.

 

4.5. Notice and Defense of Third-Party Claims.

Promptly after the earlier of receipt of (i) notice that a third party has
commenced an Action against or otherwise involving any Indemnified Party or
(ii) information from a third party alleging the existence of a claim against an
Indemnified Party, in either case, with respect to which indemnification may be
sought under Article IV of this Agreement (a “Third-Party Claim”), the
Indemnified Party shall give the Indemnifying Party written notice of the
Third-Party Claim. The failure of the Indemnified Party to give notice as
provided in this Section 4.5 shall not relieve the Indemnifying Party of its
obligations under this Agreement, except to the extent that the Indemnifying
Party is prejudiced by the failure to give notice. Within 30 days after receipt
of that notice, the Indemnifying Party may (i) at its option, elect to assume
and control the defense of that Third-Party Claim at its sole cost and expense
by giving written notice to that effect to the Indemnified Party, or (ii) object
to the claim for indemnification set forth in

 

12



--------------------------------------------------------------------------------

the notice delivered by the Indemnified Party pursuant to the first sentence of
this Section 4.5; provided, that if the Indemnifying Party does not within that
30-day period give the Indemnified Party written notice objecting to that
indemnification claim and setting forth the grounds for the objection(s), the
Indemnifying Party shall be deemed to have acknowledged its liability for that
indemnification claim. If the Indemnifying Party has acknowledged liability and
elected to assume the defense of a Third-Party Claim, (x) the defense shall be
conducted by counsel retained by the Indemnifying Party and reasonably
satisfactory to the Indemnified Party, provided that the Indemnified Party shall
have the right to participate in those proceedings and to be represented by
counsel of its own choosing at the Indemnified Party’s sole cost and expense;
and (y) the Indemnifying Party may settle or compromise the Third-Party Claim
without the prior written consent of the Indemnified Party so long as any
settlement or compromise of the Third-Party Claim includes an unconditional
release of the Indemnified Party from all claims that are the subject of that
Third-Party Claim; provided, that the Indemnifying Party may not agree to any
such settlement or compromise pursuant to which any remedy or relief, other than
monetary damages for which the Indemnifying Party shall be responsible under
this Agreement, shall be applied to or against the Indemnified Party, without
the prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld. If the Indemnifying Party does not assume the defense of
a Third-Party Claim for which it has acknowledged liability for indemnification
hereunder, the Indemnified Party will act in good faith with respect to that
Third-Party Claim and may require the Indemnifying Party to reimburse it on a
current basis for its reasonable expenses of investigation, reasonable
attorney’s fees and reasonable out-of-pocket expenses incurred in investigating
and defending against that Third-Party Claim and the Indemnifying Party shall be
bound by the result obtained with respect to that claim by the Indemnified
Party; provided, that the Indemnifying Party shall not be liable for any
settlement or compromise of any Third-Party Claim effected without its consent,
which consent shall not be unreasonably withheld. The Indemnifying Party shall
pay to the Indemnified Party in cash the amount, if any, for which the
Indemnified Party is entitled to be indemnified under this Agreement within 15
days after that Third-Party Claim has been Finally Determined.

 

4.6. Contribution.

If for any reason the indemnification provided for in Sections 4.1 through 4.2
is unavailable to any Indemnified Party, or insufficient to hold it harmless,
then the Indemnifying Party shall contribute to the amount paid or payable by
that Indemnified Party as a result of those Liabilities in that proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other hand, in connection with those
statements or omissions, which relative fault shall be determined by reference
to the FBR Group Entity or FBR Capital Markets Entity to which those actions,
conduct, statements or omissions are primarily related, as well as any other
relevant equitable considerations.

ARTICLE V

OPTION

 

5.1. Option.

(a) FBR Capital Markets hereby grants to FBR Group, on the terms and conditions
set forth herein, a continuing right (the “Option”) to purchase (through FBR
TRS) from FBR

 

13



--------------------------------------------------------------------------------

Capital Markets, at the times set forth herein, such number of shares of Common
Stock as is necessary to allow FBR Group to maintain the Ownership Percentage.
The Option shall be assignable, in whole or in part and from time to time, by
FBR Group to any FBR Group Entity. The exercise price for each share of Common
Stock purchased pursuant to an exercise of the Option shall be the price paid to
FBR Capital Markets for each share of the Common Stock issued by FBR Capital
Markets in the related Issuance Event, as determined in good faith by the Audit
Committee of the FBR Capital Markets Board.

(b) The provisions of Section 5.1(a) hereof notwithstanding, the Option granted
pursuant to Section 5.1(a) shall not apply and shall not be exercisable in
connection with the issuance by FBR Capital Markets of any shares of Common
Stock pursuant to any stock option or other executive or employee benefit or
compensation plan maintained by FBR Capital Markets.

 

5.2. Notice.

At least 20 business days prior to the issuance of any shares of Common Stock
(other than in connection with the Offering, including the full exercise of any
initial purchasers/placement agents’ additional-allotment option granted in
connection therewith, and other than issuances of Common Stock to any FBR Group
Entity) or the first date on which any event could occur that, in the absence of
a full or partial exercise of the Option, would result in a reduction in the
Ownership Percentage, FBR Capital Markets will notify FBR Group in writing (an
“Option Notice”) of any plans it has to issue such shares or the date on which
such event could first occur. Each Option Notice must specify the date on which
FBR Capital Markets intends to issue such additional shares or on which such
event could first occur (such issuance or event being referred to herein as an
“Issuance Event” and the date of such issuance or event as an “Issuance Event
Date”), the number of shares FBR Capital Markets intends to issue or may issue
and the other terms and conditions of such Issuance Event.

 

5.3. Option Exercise and Payment.

The Option may be exercised by FBR Group (or any FBR Group Entity to which all
or any part of the Option has been assigned) for a number of shares equal to or
less than the number of shares that are necessary for the FBR Group Entities to
maintain, in the aggregate, the then-current Ownership Percentage. The Option
may be exercised at any time after receipt of an applicable Option Notice and
prior to the applicable Issuance Event Date by the delivery to FBR Capital
Markets of a written notice to such effect specifying (i) the number of shares
of Common Stock to be purchased by FBR Group, or any of the FBR Group Entities
and (ii) a determination of the exercise price for such shares. Upon any such
exercise of the Option, FBR Capital Markets will, prior to the applicable
Issuance Event Date, deliver to FBR Group (or any FBR Group Entity designated by
FBR Group), against payment therefor, certificates (issued in the name of FBR
Group or its designated FBR Group Entity or its permitted assignee hereunder or
as otherwise directed by FBR Group) representing the shares of Common Stock
being purchased upon such exercise. Payment for such shares shall be made by
wire transfer or intrabank transfer of immediately-available funds to such
account as shall be specified by FBR Capital Markets, for the full purchase
price for such shares.

 

14



--------------------------------------------------------------------------------

5.4. Effect of Failure to Exercise.

Except as provided in Section 5.6, any failure by FBR Group to exercise the
Option, or any exercise for less than all shares purchasable under the Option,
in connection with any particular Issuance Event shall not affect FBR Group’s
right to exercise the Option in connection with any subsequent Issuance Event;
provided, however, that the Ownership Percentage following such Issuance Event
in connection with which FBR Group so failed to exercise such Option in full or
in part shall be recalculated as set forth in Section 1.1.

 

5.5. The Offering.

Notwithstanding the foregoing, FBR Group shall not be entitled to exercise the
Option in connection with the Offering if, upon the completion of the Offering,
including the full exercise of any initial purchasers/placement agents’
additional-allotment option granted in connection therewith, the Ownership
Percentage would be no less than 63.6%.

 

5.6. Termination of Option.

The Option, or any part thereof assigned to any FBR Group Entity other than FBR
TRS, shall terminate in the event that the Person to whom the Option, or such
part thereof, has been transferred, ceases to be a FBR Group Entity for any
reason whatsoever.

ARTICLE VI

TERM

This Agreement shall remain in effect until the Ownership Percentage is less
than 50%, provided, however, that: (i) the provisions of Section 2.4 shall
remain in effect until terminated in accordance with their terms; and (ii) the
provisions of Article IV and Article V shall survive any termination of this
Agreement.

ARTICLE VII

MISCELLANEOUS

 

7.1. Limitation of Liability.

Neither FBR Group nor FBR Capital Markets shall be liable to each other for any
special, indirect, incidental or consequential damages of the other arising in
connection with this Agreement.

 

7.2. Subsidiaries.

FBR Group agrees and acknowledges that FBR Group shall be responsible for the
performance by each FBR Group Entity of the obligations hereunder applicable to
such FBR Group Entity. FBR Capital Markets agrees and acknowledges that FBR
Capital Markets shall be

 

15



--------------------------------------------------------------------------------

responsible for the performance by each FBR Capital Markets Entity of the
obligations hereunder applicable to such FBR Capital Markets Entity.

 

7.3. Amendments.

This Agreement may not be amended or terminated orally, but only by a writing
duly executed by or on behalf of the parties hereto. Subject to the approval
requirements provided for in Section 2.3, any such amendment shall be validly
and sufficiently authorized for purposes of this Agreement if it is signed on
behalf of FBR Group and FBR Capital Markets by any of their respective
presidents or vice presidents.

 

7.4. Severability.

If any provision of this Agreement or the application of any such provision to
any party or circumstances shall be determined by any court of competent
jurisdiction to be invalid, illegal or unenforceable to any extent, the
remainder of this Agreement or such provision of the application of such
provision to such party or circumstances, other than those to which it is so
determined to be invalid, illegal or unenforceable, shall remain in full force
and effect to the fullest extent permitted by law and shall not be affected
thereby, unless such a construction would be unreasonable.

 

7.5. Notices.

All notices and other communications required or permitted hereunder shall be in
writing, shall be deemed duly given upon actual receipt, and shall be delivered
(a) in person, (b) by registered or certified mail, postage prepaid, return
receipt requested or (c) by facsimile or other generally accepted means of
electronic transmission (provided that a copy of any notice delivered pursuant
to this clause (c) shall also be sent pursuant to clause (b)), addressed as
follows:

 

  (a) if to FBR Capital Markets, to:

FBR Capital Markets Corporation

1001 Nineteenth Street North

Arlington, VA 22209

Attention: Chief Financial Officer

Telecopy No.:

 

  (b) if to FBR Group, to:

Friedman, Billings, Ramsey Group, Inc.

1001 Nineteenth Street North

Arlington, VA 22209

Attention: Chief Legal Officer

Telecopy No.:

or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.

 

16



--------------------------------------------------------------------------------

7.6. Further Assurances.

FBR Group and FBR Capital Markets shall execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such instruments and take such
other action as may be necessary or advisable to carry out their obligations
under this Agreement and under any exhibit, document or other instrument
delivered pursuant hereto.

 

7.7. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original instrument, but all of which together shall
constitute but one and the same agreement.

 

7.8. Governing Law.

This Agreement and the transactions contemplated hereby shall be construed in
accordance with, and governed by, the laws of the Commonwealth of Virginia.

 

7.9. Entire Agreement.

This Agreement constitutes the entire understanding of the parties hereto with
respect to the subject matter hereof.

 

7.10. Successors.

This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns. Nothing contained in
this Agreement, express or implied, is intended to confer upon any other person
or entity any benefits, rights or remedies.

 

7.11. Specific Performance.

The parties hereto acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that they shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof in any court of competent jurisdiction in the United
States or any state thereof, in addition to any other remedy to which they may
be entitled at law or equity.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. By:   /s/ Kurt R. Harrington

Name:

  Kurt R. Harrington

Title:

  SVP, CFO and Treasurer FBR CAPITAL MARKETS CORPORATION By:   /s/ William J.
Ginivan

Name:

  William J. Ginivan

Title:

  SVP, General Counsel and Secretary